DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 28-30, 38-39, 49-50, 53-56, and 62-66 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2010/0191141 ABERG, hereinafter “Aberg” (previously cited).
Regarding claim 1, Aberg discloses a method of training a system (Para 13 and 51), the method comprising: receiving training data (Para 11 and 13) including a plurality of sets of impedance measurements (Para 11 and 13; training the system on the basis of the classified data set, which includes the impedance measurements) at least for a type of biological structure (Para 13 discloses that there is a specific target tissue region, and a reference tissue region that each have their independent set of classified data, examiner takes the position that the type of tissue affects the impedance measurements), each set of the plurality including impedance measurements for multiple different frequencies (Para 33); selecting, based at least in part on the plurality of sets of impedance measurements, a set of frequencies (Para 33 and 34; Examiner still believes ABERG reads on this limitation. No matter the order of events of the method, Aberg is still electing frequencies and associating them with frequencies, which are selected based on Para 35. Although it’s an example, it clearly states that the measurements of frequencies are used, which means there was a selection of range from the wide range stated in Para 33. See the allowability section for a possible amendment to overcome this reference.) with which to configure a medical device for in vivo measurement of biological structures of the type (Para 33 and 34 disclose selecting a range of frequency to take into account for a certain diseased condition and the medical device, element 10 in Figure 1 is built for diagnosing a condition in tissue of a subject, Para 54, which makes it clear that the device is used in vivo), the set of frequencies including a fewer number of frequencies than all of the multiple different frequencies for which impedance measurements are included in the plurality of sets of impedance measurements (Paras 33-35 mention that the frequency can range from about 1 kHz to about 2.5 MHz and/or 10 Hz-10 MHz; they also mention that a portion of the frequencies within the range and selected for analysis, further pointing out that in one example 10 measurement frequencies are used, therefore they are selecting a set of frequencies for analysis that is fewer than the overall measured frequencies), wherein the selecting comprises: identifying a first plurality of subsets of the training data (Para 59; impedance classified data for the target tissue region and Para 57 discloses multiple electrodes measuring impedance, examiner take the position that multiple subsets of data are collected) including a first subset of impedance measurements from each set of the plurality of sets of impedance measurements (Para 57 and 59), each first subset of the first plurality of subsets including impedance measurements for a first subset of frequencies (Para 33 and 34 disclose that frequency is selected at the target tissue, which is acting as the first set of data, and is selected based on the diseased condition), the first subset of frequencies including the fewer number of frequencies than all of the multiple different frequencies for which impedance measurements are included in the plurality of sets of impedance measurements (Paras 33-35 mention that the frequency can range from about 1 kHz to about 2.5 MHz and/or 10 Hz-10 MHz; they also mention that a portion of the frequencies within the range and selected for analysis, further pointing out that in one example 10 measurement frequencies are used, therefore they are selecting a set of frequencies for analysis that is fewer than the overall measured frequencies); identifying a first plurality of features from each first subset of the first plurality of subsets of the training data (Para 13; pre-processing rules are applied to form the classified data; examiner takes the position that the rules are selecting a feature to be evaluated, see also Para 32), the first plurality of features including for each first subset at least one derived feature that is not present in the first subset of impedance measurements and is derived from the first subset of the training data (Para 13 and 32; the feature is selected and classified making it different than the raw first data set that is collected); and training a model (Para 13) using at least one machine learning technique (Para 69; trained evaluation system algorithm to identify and learn the signature pattern of different tissue types and conditions) with the first plurality of identified features to create a first trained model (Para 49 discloses that raw data is fit in a model and trained, and since Para 13 discloses measuring data for target tissue and reference tissue, examiner takes the position more than one model will be trained).
Regarding claim 4, Aberg discloses training the model (Para 49 discloses a model and Para 11 and 13 training using the data sets in the model) comprises training the model to identify at least one characteristic of a biological structure (Para 50), the at least one characteristic of the biological structure includes a composition of the biological structure (Para 50; it can identify the identity of the tissue and can identify any lesions).
Regarding claim 5, Aberg discloses configuring the medical device (Figure 1, element 10) to obtain in vivo measurements of impedance (Para 33 and 34 disclose selecting a range of frequency to take into account for a certain diseased condition and the medical device, element 10 in Figure 1 is built for diagnosing a condition in tissue of a subject, Para 54, which makes it clear that the device is used in vivo) of biological structures at frequencies of the first subset of frequencies (Para 33 and 34); and using the first trained model to identify at least one characteristic of a biological structure (Para 50).
Regarding claim 6, Aberg discloses the first trained model (Para 50) to identify the at least one characteristic of the biological structure (Para 50) includes: capturing at least one impedance measurement of the biological structure (Para 50); and identifying that least one characteristic of the biological structure (Para 50; the model is trained to find relationships between the impedance and the identity of the diseased condition and is capable of identifying, for example, lesions) based on the captured at least one impedance measurement of the biological structure (Para 50) using at least one machine learning parameter associated with the trained model (Para 50 and 69).
Regarding claim 7, Aberg discloses determining whether the first trained model (Para 49 discloses that raw data is fit in a model and trained, and since Para 13 discloses measuring data for target tissue and reference tissue, examiner takes the position more than one model will be trained) meets at least one performance target (Para 51, performance of the classifiers needs to be validates, examiner takes the position that the model must meet a performance target to be used accurately); and configuring the medical device (Figure 1, element 10) to obtain in vivo measurements (Para 54) of impedance of biological structures of the type at frequencies of the first subset of frequencies (Para 33 and 34) and using the first trained model to identify at least one characteristic of a biological structure (Para 50), responsive to the first trained model meeting the at least one performance target (Para 51, although not explicitly mentioned, examiner takes the position that if the system does not pass a performance target the result of the test will be inaccurate, hence not used).
Regarding claim 28, Aberg discloses the first plurality of features (Para 13; pre-processing rules are applied to form the classified data; examiner takes the position that the rules are selecting a feature to be evaluated, see also Para 32) includes at least one feature present in each first subset of the first plurality of subsets of training data and the at least one derived feature for each first subset (Para 32 shows the different features that can be selected and discloses that the feature is selected based upon the subjects condition, examiner takes the position that it is preset); the at least one feature present in the subset comprises a value of an impedance measurement at a given frequency (Para 32-34); and the at least one derived feature (Para 49) for each first subset comprises a value determined from performing at least one computation (Para 49; the raw data is classified by doing statistical analysis, which implies that computation is done) on one or more impedance values of the first subset (Para 49).
Regarding claim 29, Aberg discloses performing the at least one computation (Para 49) comprises performing one or more statistical analyses on the one or more impedance values of the first subset (Para 49; statistical analysis is performed on the impedance data).
Regarding claim 30, Aberg discloses performing the at least one computation (Para 49) comprises determining a value indicative of a change (Para 49 discloses undergoing linear projections or self-organizing maps that determine outliers in data, thereby indicating a change in measurement) between impedance measurements of the first subset (Para 49).
Regarding claim 38, Aberg discloses training the model (Para 50) comprises training at least one model to identify at least one characteristic of biological structures of the type (Para 50); the plurality of sets of impedance measurements (Para 13) include impedance measurements for a plurality of types of biological structures (Para 13 and 57, which disclose electrodes at different layers of tissue) and each set of the plurality of sets indicating a type of biological structure (Para 50 and 69; identify and learn the signature pattern of different tissue types or conditions) to which the impedance measurements relate (Par 50); the training the at least one model comprises training a first model (Para 49 discloses that raw data is fit in a model and trained, and since Para 13 discloses measuring data for target tissue and reference tissue, examiner takes the position more than one model will be trained) using the first plurality of identified features (Para 13 and 32; the feature is selected and classified making it different than the raw first data set that is collected) and, for each first subset of the plurality of subsets from which the first plurality of identified features were identified, an indication of a biological structure to which the first subset of impedance measurements relate (Para 50 and 69; all the tissue is identified on the bases of the data in the trained models); the training comprises training the first model, based at least in part on the impedance measurements (Para 13 and 49), to differentiate impedance measurements for the type of biological structure from impedance measurements for one or more other types of biological structures (Para 50 and 69); and the training the at least one model further comprises training a second model (Although a second model is not explicitly mentioned, Para 49 discloses fitting raw data into a model, and Para 57 discloses multiple data sets, examiner takes the position that the multiple data sets have their own trained model, based on the biological tissue they are evaluating), at least in part by applying the at least one machine learning technique (Para 69) to impedance measurements for the first type of biological structure (Par 69), to identify the at least one characteristic of the type of biological structure (Para 50 and 69).
Regarding claim 39, Aberg discloses operating at least one processor (Figure 1, element 5) to carry out acts of: filtering an input set of impedance measurements (Para 64) of the plurality of sets using the first model (Para 64) to yield a filtered input set of impedance measurements relating to a first biological structure of the type (Para 64; the processor can select data values of the target tissue region); and determining the at least one characteristic for the first biological structure using the second model (Para 50, 64, and 69).
Regarding claim 49, Aberg discloses an apparatus (Para 11) comprising: at least one medical device (Figure 1, element 10) for obtaining in vivo impedance measurements (Para 54, which makes it clear that the device is used in vivo) of a biological structure (Para 54), the at least one medical device comprising at least one impedance sensor (Figure 2, elements 9a-9e) to obtain impedance measurements of the biological structure in vivo (Para 22) using the at least one impedance sensor (Para 22) at a fixed set of frequencies (Para 33); and at least one control circuit (Figure 1, element 5) configured to: derive at least one derived feature from the impedance measurements at the fixed set of frequencies (Para 13 and 18), and process at least some of the impedance measurements and the at least one derived feature at least in part by evaluating the impedance measurements and the at least one derived feature (Para 13-14, 18 and 81)  using at least one trained model (Para 13 and 49) that is trained to distinguish between biological structures (Para 50) having different characteristics (Para 50) based on the impedance measurements (Para 50) at the fixed set of frequencies (Para 33 and 34).
Regarding claim 50, Aberg discloses the at least one trained model (Para 49) is at least one first trained model (Para 49 discloses that raw data is fit in a model and trained, and since Para 13 discloses measuring data for target tissue and reference tissue, examiner takes the position more than one model will be trained); the at least one control circuit (Figure 1, element 5) is further configured to filter one or more sets of impedance measurements (Para 64), using at least one second trained model (Although a second model is not explicitly mentioned, Para 49 discloses fitting raw data into a model, and Para 57 discloses multiple data sets, examiner takes the position that the multiple data sets have their own trained model, based on the biological tissue they are evaluating), to produce filtered impedance measurements (Para 64), the received impedance measurements including at least some impedance measurements corresponding to the biological structure (Para 13), the at least one second trained model (Para 49) trained to distinguish impedance measurements corresponding to the biological structure (Para 50 and 69) from impedance measurements not corresponding to the biological structure (Para 50 and 69); and the at least one control circuit (Figure 1, element 5) is configured to evaluate the impedance measurements using the at least one first trained model (Para 49 ) at least in part by evaluating the filtered impedance measurements using the at least one first trained model (Para 64).
Regarding claim 53, Aberg discloses the at least one second trained model (Para 49) is further configured to distinguish between erroneous and non-erroneous impedance measurements (Para 49 discloses undergoing linear projections or self-organizing maps that determine outliers in data, thereby indicating a erroneous data and Para 64 discloses real vs. imaginary data); and filtering the one or more sets of impedance measurements (Para 64) comprises, using the at least one second trained model (Para 49), detecting and removing any erroneous measurements (Para 49, one can filter only the real non-erroneous data).
Regarding claim 54, Aberg discloses the at least one circuit (Figure 1, element 5) is configured to evaluate the impedance measurements (Para 49-50) using the at least one trained model (Para 49) at least in part by evaluating the impedance measurements using the at least one trained model (Para 49) to determine a manner in which to treat (Para 29; the device is capable of identifying the condition of the tissue, thereby is inherently giving the clinician, Para 60, a treatment) the lesion (Para 50).
Regarding claim 55, Aberg discloses the at least one circuit (Figure 1, element 5) is configured to evaluate the impedance measurements (Para 49) using the at least one trained model (Para 49) at least in part by performing one or more computations (Para 49) on the impedance measurements (Para 49) and on coefficients of the at least one trained model (Para 49), wherein a result of the one or more computations (Para 49) indicates a manner in which the lesion is to be treated (Para 29; the device is capable of identifying the condition of the tissue, thereby is inherently giving the clinician, Para 60, a treatment, based off of the classification of the data in Para 49).
Regarding claim 56, Aberg discloses configuring the medical device to obtain in vivo measurements of impedance (Para 54) of biological structures of the type at frequencies of the first subset of frequencies (Para 33 and 34 disclose selecting a range of frequency to take into account for a certain diseased condition and the medical device, element 10 in Figure 1 is built for diagnosing a condition in tissue of a subject, Para 54, which makes it clear that the device is used in vivo); and using the first trained model (Para 50) to identify a manner in which to treat a biological structure of the type (Para 29; the device is capable of identifying the condition of the tissue, thereby is inherently giving the clinician, Para 60, a treatment).
Regarding claim 61, Aberg discloses the first trained model (Para 13 and 49) to identify a manner (Para 29; the device is capable of identifying the condition of the tissue, thereby is inherently giving the clinician, Para 60, a treatment) in which to treat the biological structure comprises identifying the manner (Para 29 and 60) in which to treat without identifying or characterizing the biological structure (Para 69; the device can identify the tissue, but does not undergo characterization in order to identify the manner of treatment).
Regarding claim 62, Aberg discloses the at least one control circuit (Figure 1, element 5) is a component of the at least one medical device (Figure 1, element 10; element 5 is clearly part of element 10).
Regarding claim 63, Aberg discloses the at least one control circuit (Figure 1, element 5) is at least one processor (Para 63).
Regarding claim 64, Aberg discloses the at least one control circuit (Figure 1, element 5) is configured to derive the at least one derived feature at least in part by performing at least one computation on one or more of the impedance measurements at the fixed set of frequencies (Para 31 and 49).
Regarding claim 65, Aberg discloses the at least one control circuit (Figure 1, element 5) is configured to perform the at least one computation (Para 49) at least in part by performing one or more statistical analyses on the one or more of the impedance measurements (Para 49; statistical analysis is performed on the impedance data). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0191141 ABERG, hereinafter “Aberg”.
Regarding claim 8, Aberg discloses determining whether the first trained model (Para 49 discloses that raw data is fit in a model and trained, and since Para 13 discloses measuring data for target tissue and reference tissue, examiner takes the position more than one model will be trained) meets at least one performance target (Para 51, performance of the classifiers needs to be validates, examiner takes the position that the model must meet a performance target to be used accurately).
Aberg does not explicitly disclose responsive to the first trained model failing to meet the at least one performance target: identifying a second plurality of subsets of the training data including a second subset of impedance measurements from each set of the plurality of sets of impedance measurements, each second subset of the second plurality of subsets including impedance measurements for a second subset of frequencies, the second subset of frequencies including the fewer number of frequencies than all of the multiple different frequencies for which impedance measurements are included in the plurality of sets of impedance measurements and being a different set of frequencies than the first subset ; identifying a second plurality of features from each second subset of the second plurality of subsets of the training data, the second plurality of features including at least one derived feature that is not present in the second subset of impedance measurements and is derived from the identified second subset of the training data; training the model using the at least one machine learning technique with the second plurality of identified features to create a second trained model; determining whether the second trained model meets the at least one performance target; and using the second trained model to identify the at least one characteristic of the biological structure responsive to the second trained model meeting the at least one performance target, wherein using the second trained model comprises configuring the medical device to obtain in vivo measurements of impedance of biological structures of the type at frequencies of the second subset of frequencies.
However, in another embodiment, Aberg teaches responsive to the first trained model failing to meet the at least one performance target (Para 50 and 51 disclose that impedance measurements are used as training sets to train classification rules, i.e. the models, it also mentions that the performance of the classifiers needs to be validated for every type of lesion, so it is inherent that if one model fails, i.e. does not pass validation, then "adjustment" of the rules is to be construed broadly, in that it may comprise changing the classification rule (or model) itself, these models are validated subsequently, see para 69): identifying a second plurality of subsets (Para 11 and 13, examiner is taking a position that the creation of the second model is obvious, due to its exact replica of steps as compared to creating the first model) of the training data including a second subset of impedance measurements (Para 51 discloses more than one subset) from each set of the plurality of sets of impedance measurements (Para 57 and 59), each second subset of the second plurality of subsets including impedance measurements for a second subset of frequencies (Para 33 and 34 disclose that frequency is selected at the target tissue, and is selected based on impedance measurements), the second subset of frequencies including the fewer number of frequencies than all of the multiple different frequencies for which impedance measurements are included in the plurality of sets of impedance measurements and being a different set of frequencies than the first subset (Paras 33-35 mention that the frequency can range from about 1 kHz to about 2.5 MHz and/or 10 Hz-10 MHz; they also mention that a portion of the frequencies within the range and selected for analysis, further pointing out that in one example 10 measurement frequencies are used, therefore they are selecting a set of frequencies for analysis that is fewer than the overall measured frequencies); identifying a second plurality of features from each second subset of the second plurality of subsets of the training data (Para 13; pre-processing rules are applied to form the classified data; examiner takes the position that the rules are selecting a feature to be evaluated, see also Para 32. If the impedance values are different than the first model, the features would obviously be selected for those measurements), the second plurality of features including at least one derived feature that is not present in the second subset of impedance measurements and is derived from the identified second subset of the training data (Para 13 and 32; the feature is selected and classified making it different than the raw first data set that is collected); training the model (Para 13) using the at least one machine learning technique (Para 69; trained evaluation system algorithm to identify and learn the signature pattern of different tissue types and conditions) with the second plurality of identified features to create a second trained model (Para 49 discloses that raw data is fit in a model and trained, Para 50 discloses that adjustments are made to the numerical values, i.e. the impedance measurements, that can change the model itself, this inherently discloses that more than one model is being used based on the measured data and the identified lesion); determining whether the second trained model meets the at least one performance target (Para 50 and 51; the model will go through a validation test); and using the second trained model to identify the at least one characteristic of the biological structure (Para 50) responsive to the second trained model meeting the at least one performance target (Para 50 and 51), wherein using the second trained model comprises configuring the medical device to obtain in vivo measurements of impedance of biological structures of the type at frequencies of the second subset of frequencies (Para 33 and 34 disclose selecting a range of frequency to take into account for a certain diseased condition and the medical device, element 10 in Figure 1 is built for diagnosing a condition in tissue of a subject, Para 54, which makes it clear that the device is used in vivo).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a second model that acts when the first model fails to meet a performance target as taught by an embodiment of Aberg, in the invention of Aberg, in order to present a model with a set of rules that describes a relationship between the impedance measurements and the identity of the lesion.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0191141 ABERG, hereinafter “Aberg” in view of US 2001/0051774 Littrup et al., hereinafter “Littrup” (cited previously).
Regarding claim 9, Aberg discloses identifying the second subset (Para 11 and 13) comprises selecting the second subset of frequencies (Para 33 and 34 disclose that frequency is selected at the target tissue, and is selected based on impedance measurements).
Aberg does not disclose a genetic algorithm that receives as input the first subset of frequencies and a performance metric for the first trained model.
However, Littrup discloses a method of using impedance measurements to detect medical pathologies and teaches a genetic algorithm (Para 116 and 117) that receives as input the first subset of frequencies and a performance metric for the first trained model (Para 44, 112, and 117).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used a genetic algorithm as taught by Littrup, in the invention of Aberg, in order to derive its behavior in an attempt to mimic evolution in nature (Littrup; Para 116).
                                                                                                                                                                                            
Allowable Subject Matter
Claim 60 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 60, like all the other independent claims, recites limitations that were mostly found in prior art (specifically ABERG), see rejections above. However, claim 60 differs in that it recites the limitation “series of iterations” and makes it clear that the method is carried out multiple times and each step is done for each specific iteration until the performance criteria is met. For this reason, claim 60 is allowable. Examiner suggests including this language in all other independent claims to overcome the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 66 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792